DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-22 as originally amended and filed on 07/13/2021.

This application is subject to a Double Patent rejection with the “Parent Application”.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 12 October 2018 (20181012).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation application of U.S. application no. 16/158,718 filed on 12 October 2018, now U.S. Patent no. 11,036,234 (“Parent Application”).  See MPEP §201.07[R-08.2017].  In accordance with MPEP §609.02 [R-07.2015] Section A. 2 and MPEP §2001.06(b)[R-08.2017] (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) [R-08.2017]  (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 [R-07.2015] Section hA. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 05/12/2021 submission(s) of Information Disclosure Statement(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Specification
The disclosure is objected to because of the following informalities: paragraph [0001] must be updated to reflect the issuance of U.S. application no. 16/158,718 filed on 12 October 2018, as U.S. Patent no. 11,036,234.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-13 and 14-16 and 18-20 of U.S. Patent No. 11,036,234.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention recites a maximum deviation which inherently includes a forward deviation as well as a backward deviation.  That is, the recited maximum deviation is generic to the deviation cited in the patent above.  The claims have been mapped in the table below to show how they are considered not patentably distinct.

CLAIM OF INSTANT APPLICATION
CLAIM OF U.S. PATENT 11,036,234
1, 11 and 12 A method of controlling braking a vehicle in an autonomous driving mode, the method comprising: 

controlling, by one or more processors, the vehicle in the autonomous driving mode according to a first braking control mode using a first model to adjust a position of a vehicle relative to an expected position of a current trajectory of the vehicle; 

predicting, by the one or more processors, how close to a maximum deviation threshold the vehicle would come if a maximum braking strength for the vehicle was applied according to a second braking control mode; 

determining, by the one or more processors, the maximum deviation threshold based on an object in front of the vehicle; 

and based on the prediction, controlling, by the one or more processors, the vehicle in the autonomous driving mode according to the second braking control mode.
1, 10, 11, 19 and 20 A method of controlling braking a vehicle in an autonomous driving mode, the method comprising: 

controlling, by one or more processors, the vehicle in the autonomous driving mode according to a first braking control mode using a first model to adjust a position of a vehicle relative to an expected position of a current trajectory of the vehicle; 

predicting, by the one or more processors, using a second model how close to a maximum deviation threshold the vehicle would come if a maximum braking strength for the vehicle was applied,

wherein the maximum deviation threshold is set to provides an allowed forward deviation from the current trajectory; 

and based on the prediction, controlling, by the one or more processors, the vehicle in the autonomous driving mode according to a second braking control mode by automatically applying the maximum braking strength.
2. and 13 The method of claim 1, wherein the predicting is further based on a current location of the vehicle, a current acceleration of the vehicle, and a current speed of the vehicle.
2 and 12. The method of claim 1, wherein the predicting is further based on a current location of the vehicle, a current acceleration of the vehicle, and a current speed of the vehicle.
and 14 The method of claim 1, wherein the predicting is further based on estimated brake performance for the vehicle, acceleration delays, and application rate.
3 and 13. The method of claim 1, wherein the predicting is further based on estimated brake performance for the vehicle, acceleration delays, and application rate.
4 and 15 The method of claim 1, wherein controlling the vehicle according to the second braking control mode is by automatically applying the maximum braking strength.
Claim 1 “controlling, by the one or more processors, the vehicle in the autonomous driving mode according to a second braking control mode by automatically applying the maximum braking strength.”
5 and 16. The method of claim 4, wherein the maximum braking strength is applied until a deviation value from the current trajectory is zero.
5 and 15. The method of claim 1, wherein the maximum braking strength is applied until a deviation value from the current trajectory is zero.
6 and 17. The method of claim 4, wherein the maximum braking strength is applied until a deviation value from the current trajectory is less than zero.
6 and 16. The method of claim 1, wherein the maximum braking strength is applied until a deviation value from the current trajectory is less than zero.
7 and 18.  The method of claim 1, further comprising determining that the predicting indicates that the vehicle would meet the maximum deviation threshold, and wherein controlling the vehicle according to the second braking control mode is further based on the determination that the predicting indicates that the vehicle would meet the maximum deviation threshold.
8 and 18. The method of claim 1, further comprising determining that the predicting indicates that the vehicle would meet the maximum deviation threshold, and wherein controlling the vehicle according to the second braking control mode is further based on the determination that the predicting indicates that the vehicle would meet the maximum deviation threshold.


Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching inter alia the state of the art at the time of filing with regard to autonomous vehicle braking.  For example:
US-20150360687-A1 to Meyer; Rüdiger et al. teaches, inter alia activating an emergency brake of an a vehicle based on a threshold value of an S- shaped avoidance trajectory in for example the ABSTRACT below:
“To determine an activation criterion for outputting brake signals to a vehicle brake system at least one object in the environment of the vehicle is detected. A determination is made whether the vehicle is on a collision course with the object. If so, at least one avoidance criterion is determined, wherein an S-shaped avoidance trajectory of the vehicle is determined, from which at least one extreme value of a lateral acceleration of the vehicle is determined. The extreme value is compared with at least one threshold value. The avoidance criterion is met if the associated extreme value falls below the threshold value, and the activation criterion for the brake application is not met as long as the avoidance criterion is met.

1. A method for automatically activating a brake application in a vehicle having a brake system, the method comprising: using at least one detection device, detecting at least one object in the environment of the vehicle; using at least one processor: determining whether the vehicle is on a collision course with the at least one object, when the vehicle is on a collision course with the at least one object, determining an S-shaped avoidance trajectory of the vehicle and at least one avoidance criterion based at least in part on the S-shaped avoidance trajectory, determining at least one extreme value of a transverse acceleration of the vehicle from the S-shaped avoidance trajectory, comparing the at least one extreme value with at least one threshold value, and activating an automatic brake application in the vehicle when the at least one avoidance criterion is fulfilled when the at least one extreme value exceeds the at least one threshold value, an activation criterion for the brake application not being fulfilled as long as the at least one avoidance criterion is fulfilled
17. An emergency brake system for a vehicle, the system comprising a camera system; a proximity sensor; a sensor system; a primary brake system; and an ECU configured to effect the method according to claim 1.

18. A vehicle, comprising an emergency brake system, the emergency brake system including a camera system, a proximity sensor, a sensor system, a primary brake system, and an ECU configured to effect the method according to claim 1.”.

Meyer does not teach or render obvious inter alia the claim limitations “predicting, by the one or more processors, how close to a maximum deviation threshold the vehicle would come if a maximum braking strength for the vehicle was applied according to a second braking control mode; determining, by one or more processors, the maximum deviation threshold based on an object in front of the vehicle; and based on the prediction, controlling, by the one or more processors, the vehicle in the autonomous driving mode according to the second braking control mode.” 

US-20170361848-A1 to NOTO; Noriyasu et al. teaches, inter alia a deviation determining unit that determines whether or not a vehicle will deviate from a travel road based on at least a recognition result of the travel road recognized by a travel road recognizing unit, of the recognition result and the traveling state acquired by a traveling state acquiring unit and a method in which a period over which either of the steering control and the brake control is performed and a period over which both of the steering control and the brake control are performed are set, based on the recognition result and the traveling state in for example claim 1 below:
“1. A traveling assistance apparatus comprising: a travel road recognizing unit that recognizes a travel road on which a vehicle is traveling; a traveling state acquiring unit that acquires a traveling state of the vehicle; a deviation determining unit that determines whether or not the vehicle will deviate from the travel road based on at least a recognition result of the travel road recognized by the travel road recognizing unit, of the recognition result and the traveling state acquired by the traveling state acquiring unit; a method determining unit that determines whether to perform, as a prevention method for deviation prevention control to prevent deviation of the vehicle from the travel road when the deviation determining unit determines that the vehicle will deviate from the travel road, a method in which either of steering control and brake control of the vehicle is performed, or a method in which a period over which either of the steering control and the brake control is performed and a period over which both of the steering control and the brake control are performed are set, based on the recognition result and the traveling state; and a traveling control unit that sets a steering amount for the steering control and a brake amount for the brake control when the deviation prevention control is performed based on the prevention method determined by the method determining unit, based on the recognition result and the traveling state.”.

Noto does not teach or render obvious inter alia the claim limitations “predicting, by the one or more processors, how close to a maximum deviation threshold the vehicle would come if a maximum braking strength for the vehicle was applied according to a second braking control mode; determining, by one or more processors, the maximum deviation threshold based on an object in front of the vehicle; and based on the prediction, controlling, by the one or more processors, the vehicle in the autonomous driving mode according to the second braking control mode.” 

Allowable Subject Matter
Claims 1-22 are allowable upon acceptable resolution of the contentions set forth above.

The following is an examiner’s statement of reasons for indicating allowable subject matter: 
The Examiner has carefully reviewed the prior art of record, the examination history of the Parent Application as well as performed additional search and consideration of the instantly claimed subject matter.
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole. The closest prior art of US 10059334 B1 to Zhu; Jiajun et al. and US 20180229705 A1 to Farres: Lionel et al. fails to teach or render obvious a method, system of/for, or a non-transitory computer readable recording medium on which instructions are stored, the instructions, when executed by one or more processors, cause the processors to perform a method of controlling braking a vehicle in an autonomous driving mode, the method comprising: controlling, by one or more processors, the vehicle in the autonomous driving mode according to a first braking control mode using a first model to adjust a position of a vehicle relative to an expected position of a current trajectory of the vehicle; predicting, by the one or more processors, how close to a maximum deviation threshold the vehicle would come if a maximum braking strength for the vehicle was applied according to a second braking control mode; determining, by the one or more processors, the maximum deviation threshold based on an object in front of the vehicle; and based on the prediction, controlling, by the one or more processors, the vehicle in the autonomous driving mode according to the second braking control mode as set forth in the independent claim(s). 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-10.2019]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20221118